Supreme Court of Kentucky
                         2019-SC-0216-MR
                         2019-SC-0244-MR


GAIL HARKINS, APRN; CANDIS           APPELLANTS/CROSS-APPELLEES
MILLER-FOX; MEMORIAL
HOSPITAL, INC., D/B/A CLAY COUNTY
PRIMARY CARE CENTER A/K/A
WEEKEND EXPRESS CLINIC; SAM
VORKPOR, M.D.; AND TAMMY LEWIS


                ON APPEAL FROM COURT OF APPEALS
V.                       NO. 2018-CA-1145
                CLAY CIRCUIT COURT NO. 15-CI-00076


HONORABLE OSCAR GAYLE HOUSE,                               APPELLEE
JUDGE, CLAY CIRCUIT COURT

AND

BILLY WELLS; AND DAVID SCOTT WELLS         REAL PARTIES IN INTEREST/
AS PERSONAL REPRESENTATIVE AND                    CROSS-APPELLANTS
ADMINISTRATOR OF THE ESTATE OF
LORETTA WELLS


                               AND

                         2019-SC-0217-MR


LENORA CAMPBELL, APRN; HAITHAM                          APPELLANTS
ALSAHLI, M.D.; JENNIFER CEDILLO;
TRACY TURNER; EDNA EVONNE
SHEPHERD; AND MEMORIAL HOSPITAL,
INC.


                ON APPEAL FROM COURT OF APPEALS
V.                       NO. 2018-CA-1144
                CLAY CIRCUIT COURT NO. 13-CI-00381
                                1
HONORABLE OSCAR GAYLE HOUSE,                                           APPELLEE
JUDGE, CLAY CIRCUIT COURT

AND

WILLIE PENNINGTON BY AND THROUGH                      REAL PARTY IN INTEREST
HIS GUARDIAN, CHARLENE WAGERS




                ORDER DENYING PETITION FOR REHEARING

      The Petition for Rehearing, filed by Billy Wells, David Scott Wells in his

capacity as personal representative and administrator of the estate of Loretta

Wells, and Willie Pennington through his guardian, Charlene Wagers, the

Cross-Appellants/Real Parties in Interest in the above styled appeals, of the

Opinion of the Court, rendered September 30, 2021, is DENIED.

      All sitting. All concur.

      ENTERED: January 20, 2022.



                                        _______________________________________
                                        CHIEF JUSTICE MINTON




                                        2